Citation Nr: 1705119	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-41 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1 Entitlement to an initial compensable disability rating for peripheral neuropathy of the left fingers.

2. Entitlement to an initial compensable disability rating for left eye cataract.

3. Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1968 to December 1969.  His service medals and decorations include the Combat Infantryman Badge and Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1. The Veteran's peripheral neuropathy of the left fingers is manifested by occasional numbness with recent evidence that the condition is asymptomatic; mild neuritis or neuralgia, or incomplete paralysis of any of the involved nerves is not shown.  

2. The Veteran's distance visual acuity is, at worst, correctable to 20/70 in the left eye and 20/40 in the right eye.

3. Throughout the appeal period, the Veteran's erectile dysfunction has been manifested by loss of erectile power, but has not been manifested by penile deformity.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for peripheral neuropathy of the left fingers have not been met.  38 U.S.C.A. § 1155, 5017 (West 2014); 38 C.F.R. § 4.124a.

2. The criteria for a compensable rating for left eye cataract have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.75, 4.84a, Diagnostic Codes 6061-6079 (2008).

3. The criteria for a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA has met all statutory and regulatory notice and duty to assist provisions.

The Veteran's claims for higher ratings for his peripheral neuropathy, left eye cataract, and erectile dysfunction arises from his disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is a disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the provisions of 38 U.S.C.A. § § 5104 and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

VA examinations were conducted in June 2008, August 2010, July 2014, and April 2016; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations were adequate because they were based on appropriate examination of the Veteran and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Since the April 2016 VA examinations, the lay and medical evidence of record does not suggest an overall increased severity of disability to warrant additional examination.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2016 remand.  Specifically, the March 2016 Board remand instructed the AOJ to provide additional examinations for the Veteran's service-connected peripheral neuropathy, left eye cataract, and erectile dysfunction.  As noted above, the Board finds that the subsequent VA examinations are adequate for rating purposes, and thus, the AOJ substantially complied with the Board's March 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication in the record that there is any outstanding relevant evidence unassociated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issues are ready to be considered on the merits.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1.  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

Peripheral Neuropathy

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 . 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

Various nerve groups have different rating criteria.  In this case, the Veteran's peripheral neuropathy of the left fingers was service-connected as a complication of his service-connected diabetes mellitus; a separate rating was not assigned under a particular diagnostic code.

The record does not specify which nerves of the Veteran's left hand manifests in numbness.  Potentially applicable diagnostic codes include those pertaining to the lower radicular group (Diagnostic Codes 8512, 8612, and 8712); the musculospiral nerve (Diagnostic Codes 8514, 8614, and 8714); the median nerve (Diagnostic Codes 8515, 8615, and 8715); and the ulnar nerve (Diagnostic Codes 8516, 8616, and 8716).  In order to receive a compensable rating under any of the potentially applicable diagnostic codes, the Veteran's left finger disability must manifest in mild neuritis, neuralgia, or incomplete paralysis of the involved nerve, as defined above.  

The record demonstrates that the Veteran is right handed; therefore the left hand represents the minor extremity.

Treatment records contain no complaints, treatments or diagnoses of peripheral neuropathy of the left fingers during the appeal period.

The Veteran was afforded a VA examination in June 2008.  At that time, the Veteran reported occasional numbness in his left fingers; the numbness lasted a few minutes.  The examiner noted that the Veteran had early peripheral neuropathy of his left fingers.  While the examiner diagnosed intermittent sensory neuropathy affecting the left fingers, there was no objective finding of such during the examination.  

At the August 2010 VA examination, the clinician reported that the Veteran's peripheral neuropathy in the left upper extremity was not consistent.  The neuropathy was unilateral and there was no decreased strength or atrophy in the Veteran's upper left extremity.  Pain/pinprick and light touch was decreased in the index, middle, and little fingers.  

At the July 2014 VA examination, the Veteran reported that he had never been diagnosed with diabetic neuropathy.  He reported having numbness in his right hand and forearm, but there were no issues with his left upper extremity.  Upon examination, muscle strength and light touch sensation of the upper extremities were both normal.  Ultimately, the examiner opined that the Veteran did not have upper extremity peripheral neuropathy.  

The most recent VA examination was in April 2016.  At that time, the examiner opined that the Veteran's peripheral neuropathy of the left fingers was resolved.

The Board finds that a compensable rating for peripheral neuropathy of the left fingers is not warranted.  The most recent VA examinations demonstrate that the Veteran's peripheral neuropathy of the left hand is asymptomatic.  Although the Veteran reported left finger numbness early during the appeal period, such symptomatology does not arise to the compensable level as contemplated by the applicable diagnostic codes.  There were no signs of sensory impairment, nor was there evidence of decreased strength or atrophy.  There is no indication that the occasional numbness resulted in any degree of functional impairment.

The Board has considered the lay statements of record.  As a lay person, the Veteran is competent to report any symptoms he experiences because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As discussed above, the Veteran reported numbness in his left fingers at the June 2008 VA examination.  Nonetheless, the Board finds that the symptoms described by the Veteran do not warrant a compensable rating.  Occasional numbness in the left fingers does not arise to the level of symptomatology and/or functional impairment as contemplated by the 10 percent rating under any of the potentially applicable diagnostic codes.

In sum, after fully considering all the lay and medical evidence regarding the Veteran's service-connected peripheral neuropathy of the left fingers, the Board finds that the preponderance of the evidence is against a compensable evaluation.  38 C.F.R. § 4.124a.  Thus, the benefit-of-the-doubt doctrine is not applicable.

The Board also finds that there are no other diagnostic codes that provide a basis to assign a compensable rating for the service-connected peripheral neuropathy of the left fingers.  

Left Eye Cataract

The Veteran's left eye cataract is rated as a complication of his service-connected type II diabetes; thus, a separate rating under a separate Diagnostic Code was not assigned for left eye cataract.

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  Prior to December 2008, there was no Diagnostic Code specifically designated for retinopathy, and the Veteran's service-connected disability was evaluated pursuant to Diagnostic Code 6099-6079.  As such, the record reflects it was evaluated based upon impairment of visual acuity.

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. §  4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye. 

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.

At the June 2008 VA examination, the clinician noted a left eye cataract, secondary to the Veteran's type II diabetes mellitus.  There was no evidence of diabetic retinopathy.

During an August 2009 optometry consultation, the Veteran reported wearing glasses for reading and sensitivity to light.  

The Veteran was afforded VA examinations in July 2014 and April 2016.  At both examinations, the Veteran was diagnosed with preoperative bilateral age-related cataracts.  In the left eye, the Veteran's corrected distance visual acuity was 20/70; in the right eye, corrected distance visual acuity was 20/40 or better.  There was no evidence of anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  There was also no evidence of astigmatism, diplopia, or visual field defect.  

Based on the foregoing, the Board finds that a 10 percent rating is warranted for the Veteran's left eye cataract.  VA examinations show that the Veteran's left eye visual acuity, in terms of corrected distance, was 20/70, while the right eye visual acuity was 20/40. 

However, a rating in excess of 10 percent is not warranted for the left eye cataract.  There is no evidence demonstrating that the visual acuity in the Veteran's left eye was worse than 20/70 at any time during the appeal period.  Thus, the schedular requirements for a rating in excess of 10 percent for a left eye cataract have not been met. 

Erectile Dysfunction

As a preliminary matter, the Board notes that the Veteran's erectile dysfunction is a complication of his service-connected diabetes.  The Veteran is already receiving special monthly compensation (SMC) for his erectile dysfunction, under 38 C.F.R. § 3.350 (a), for loss of use of a creative organ.  See 38 U.S.C.A. § 1114 (k).  Impotence is compensated by SMC, and that benefit has been awarded to the Veteran.

Under DC 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The Board notes that review of the regulations for evaluation of genitourinary conditions discloses no other diagnostic that more appropriately reflects the disability at issue.  38 C.F.R. §§ 4.20, 4.27.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

In order for the Veteran to receive a higher 20 percent rating, Diagnostic Code 7522 requires physical deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Based on the evidence of record, the Board finds that a compensable evaluation for erectile dysfunction is not warranted.  While the Veteran has loss of erectile power, the medical evidence of record neither indicates nor does the Veteran contend that he has any physical deformity of his penis.  None of the VA examinations or treatment records document a physical deformity of the penis.  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  Here, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  38 C.F.R. § 4.115b; see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321 (b)(1). 


ORDER

Entitlement to a compensable rating for service-connected peripheral neuropathy of the left fingers is denied. 

A 10 percent rating for the Veteran's left eye cataract is granted.

Entitlement to a compensable rating for service-connected erectile dysfunction is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


